Title: To George Washington from Jonathan Trumbull, Sr., 1 January 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 1st January 1776

I received the 20th of last month your Excellency’s Favour of the 15th enclosing a list of the Officers & Companies under the New Arrangment with the No. of men inlisted—and at the same time another of the 17th with the information from several persons, who then had lately came out of Boston—I return my thanks for both—by Accounts received from the various parts of the Colony, the recruiting Officers for the Continental Service have good Success in inlisting men.
The Assembly have granted Chaplains the same pay given last Campaign, with the Addition of 40s/⅌ Mo. Each to enable them to supply their Pulpits—Brigadier Genl Prescot is not arrived—shall give particular directions to prevent his Escape if he comes into this Colony.
The 23d yours of the 14th of Decemr came to hand ⅌ monsieurs Penet and Depliarne—every necessary Assistance for Expaditing their Journey was afforded without Delay—they set out the Next morning—You shall be made acquainted with the Expence incurrd on their Account—when the same is known.
The 28th instant at Evening Our General Assembly adjourned there is great Unaninity in our Common Cause, Among others they passed an Act for raising & equipping, one fourth part of the militia of this Colony, to be forthwith selected by Voluntary inlistment with as many other able bodied effective men, not included in any militia Roll, as are inclined to inlist, to stand in readiness as minute men for the Defence of this and the rest of the United Colonies—with proper Encouragements—another Act for restraining & punishing persons who

are inimical to the liberties of this and the rest of the United Colonies, and for directing proceedings therein.
No Person to Supply the ministerial Army or Navy—to give intelligence, to inlist or procure others to inlist in their Service to undertake to pilot any of their Vessels, or any other ways to aid or Assist them—On the penalty of forfeiting all his Estate and imprisonment in any of the Goals in this Colony, not exceeding three Years—no one to Speak, write &c. against the Doings of the Honble General Congress, or Acts of our Assembly, On the penalty of being disarmed—and rendered incapable to hold or serve in any Office Civil or military—and be further punished either by fine Imprisonment, Disfranchisement or to find Surety of the Peace and good Behaviour.
Any Person or Persons who put or shall continue to hold or screen themselves under the protection of the ministerial Army or Navy or aid or Assist in carrying into Execution the present ministerial measures agt America their Estates to be Seized for the use of ⟨the⟩ Colony—A Resolve to provide so that we shall have two Armed Vessels—One of 16 Carriage Guns, the other 14—with a Schooner called the Spy of 4 carriage Guns—and four Row Galleys.
An Act to Exempt the Polls of Soldiers from Taxes for the last and Ensuing Campaigns.
Another Act for incouraging the manufacturies of Salt Petre & Gun Powder—Hope to collect Salt Petre, & manufacture a considerable quantity of Gun Powder—Early in the Spring.
The Furnace at middletown is smelting Lead, & likely to turn out 20 or 30 Tons; Ore is plenty—please to favour me with an Account of the quantity of Lead, received from Crown Point—from thence I received 180 old Gun barrels—which are fitting up here, & will make, 150 Stands of Good Arms. we are put to difficulty for Gun Locks, hearing that those Stands taken in the Ordnance store Ship, had each a Spare Lock thought proper to mention to you, that if it be so, whether it may not be well to furnish a number for the Arms fitting here?
On the 29th at Evening I met at Hartford on my returning from the General Assembly—yours of the 23d December and immediately sent to Capt. Wadsworth a person employed by the Commissary General, and much acquainted, to see if any Blankets could be purchased—and found there are none—

many of our New inlisted men I am told will bring Blankets with them which they get from private Families—those lost at the Bunker Hill Fight were furnished in that manner—and our Minute men will supply themselves in that way, that I am very doubtfull of success if attempted—Lieut. Colo. Durkee this Day mentioned to me, your direction to him on this Head—shall lay the same before the Comtee at our next meeting.
Inclosed is Copy of an Act impowering the Commander in Chief &c. to Administer an Oath—Also minutes of th⟨e⟩ Ordnance taken from the Ministerial Troops at the Severa⟨l⟩ Northern Posts from the 1st of may to the 13th Novr 1775. I remain with Great Truth and Regard, and with the proper Salutations of this day Your Excellency’s Most Obedient humble Servant

Jonth. Trumbull


P.S. enclosed is a Copy of a Letter from President Wheelock at Dartmo. College.

